Citation Nr: 1421006	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to August 1975 and July 1977 to February 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2013, the Veteran testified at a Board hearing via videoconference before the undersigned Acting Veterans Law Judge. A transcript of that hearing is of record.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file reveals a copy of the hearing transcript.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans' Benefits Management System.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain an opinion on the functional effects of the Veteran's service-connected disabilities on his employability.

The Veteran is presently service-connected for depressive disorder at 50 percent disabling, residuals of a right wrist fracture with osteoarthritis and permanent loss of sensation at 30 percent disabling, amputation at the distal interphalangeal joint of the second finger of the left hand at 10 percent disabling; tinnitus at 10 percent disabling; and bilateral hearing loss at 0 percent disabling.  His combined rating is 70 percent, effective February 12, 2012.  Therefore, the Veteran meets the scheduler criteria for TDIU.
Although the Veteran underwent VA examinations in February 2012 for his service-connected disorders, a comprehensive evaluation and opinion was not provided regarding the effects of his disabilities taken together, and with respect to his education and experience.   Therefore, remand for an opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a social and industrial survey, or other similar examination to determine the functional effects of his service-connected disabilities on employment.  The examiner is to be provided access to the claims folder, a copy of this remand, and the electronic claims file.  The examiner must specify in the report that the paper and electronic claims file have been reviewed.  In accordance with the latest worksheets for rating the Veteran's service-connected disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and functional impairment caused by the service connected disabilities.   The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history. Thereafter, the examiner should provide an opinion concerning the impact of the service-connected disabilities, taken together, on the Veteran's ability to obtain and retain substantially gainful employment consistent with his education and experience, without consideration of his age. The examiner must provide a complete explanation for any opinions expressed. If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should indicate why such an opinion would be speculative. 

2. Then, readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

